Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first diode that is connected in parallel to the first switch part, a cathode of the first diode is connected to the first terminal; and 
a second diode that is connected in parallel to the second switch part, and a cathode of the second diode is connected to the second terminal so as to be connected in an opposite direction to the first diode, 
wherein the third terminal is electrically connected between the first switch part and the second switch part that are connected in series, 
flow of electricity in one direction between the third terminal and at least one of the first terminal and the second terminal is enabled and flow of electricity in the direction opposite to the one direction is interrupted by the first diode and the second diode, by at least one of the first switch part and the second switch part being turned off, and 
flow of electricity between the first terminal and the second terminal is interrupted in both directions by the first diode and the second diode, in a state where the first switch part and the second switch part are turned off.
In regard to Claim 4:

a first diode that is connected in parallel to the first switch part, a cathode of the first diode is connected to the first terminal; and 
a second diode that is connected in parallel to the second switch part, and a cathode of the second diode is connected to the second terminal so as to be connected in an opposite direction to the first diode, 
wherein the third terminal is electrically connected between the first switch part and the second switch part that are connected in series, 
flow of electricity in one direction between the third terminal and at least one of the first terminal and the second terminal is enabled and flow of electricity in the direction opposite to the one direction is interrupted by the first diode and the second diode, by at least one of the first switch part and the second switch part being turned off, and 
flow of electricity between the first terminal and the second terminal is interrupted in both directions by the first diode and the second diode, in a state where the first switch part and the second switch part are turned off; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896